Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA FedEx June 27, 2011 Michael Kosoff Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N File Nos. 333-172328, 811-08517 Dear Mr. Kosoff: Enclosed is the latest prospectus draft of the above-referenced prospectus.I have prepared two blacklined versions, one dating back to May 13, 2011 and another more recent blackline which reflects comments we received from Ellen Sazzman.I have also enclosed copies of our two prior response letters to assist with your review. Please let me know if I can assist with your review.I can be reached at 860-466-1222.We hope to have this product effective in July. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel The Lincoln National Life Insurance Company Lincoln InvestmentSolutionsSM Lincoln Life Variable Annuity Account N Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
